Title: Thomas Jefferson to Archibald Stuart, 15 March 1819
From: Jefferson, Thomas
To: Stuart, Archibald


          
            Dear Sir
             Monticello Mar. 15. 19. 
          
          Your letter of the 9th was delivered by mr Cosby. you will have seen, by the advertisement I took the liberty of inclosing you, the ground on which these applications are placed. his success will depend on the terms he offers; and so far as character may decide in competitions otherwise equal, his cannot be on more favorable foundation than that of your recommendation and Chancellor Brown’s.
          With respect to the land titles which are the subject of mr Kinney’s letter I have no paper, but some recollections. the land North of the Carolina line in the bend of Tenissee, Ohio & Missisipi, were always deemed the property of the Chickasaws, altho’ the Cherokees set up some vague claims in that quarter. it has been a principle with the Chickasaws never to part with a foot of land. mr Henry I think tried all the influence of his personal friendship with Piamingo, but could not prevail. I succeeded him in the government and used my best efforts to obtain those lands, but in vain. we recieved information in 1779.  from our ministers in Europe that a peace was likely to be hastily patched up on the principle of uti possidetis. I immediately engaged Dr Walker & Daniel Smith to go and ascertain the latitude of 36°–30′ on the bank of Missisipi, and directed Genl Clarke to erect a fort on the first bluff above it, assuring the Chickasaws that it was done for temporary purposes but should be sacredly restored to them. they were excessively disturbed at it, but valuing themselves on uninterrupted fidelity to the whites, they did not oppose force. on the contrary the fort, after being beleaguered for 6. months by either the Cherokees or Choctaws, was relieved by the Chickasaws. while Secretary of state, in Genl Washington’s time, I used again great efforts to obtain these lands for the Virginia claimants, but in vain: and I believe you may rest assured that there never was a treaty of cession of a foot of land with the Chickasaws either by the state or general government, until this late one; into which I suspect they have been overawed by the terrors of what the Creeks have suffered. in the mean time I think a purchase was made of the vague title o claim of the Cherokees as preparatory to it’s consolidation with the unquestionable right of the Chickasaws whenever that might be obtained; and further this deponent saith not, except that he salutes you with constant and affectionate friendship & respect.
           Th: Jefferson 
        